UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-1090



In Re: MICHAEL KENNEDY,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CA-98-947-BR)


Submitted:   April 29, 1999                  Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Michael Kennedy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Kennedy petitions this court for a writ of mandamus

directing the district court to rule on his Motion to Expedite

Proceedings or in the Alternative for Bond Pending Adjudication of

Habeas Petition. The district court denied this motion on February

5, 1999.   We accordingly deny the motion for leave to proceed in

forma pauperis and dismiss the mandamus petition as moot.   We deny

the motion to consolidate and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not significantly aid

the decisional process.




                                                         DISMISSED




                                2